Holcomb, J.
This appeal has in it some of the peculiarities of a Dr. Jekyll and Mr. Hyde. Suit was instituted against appellant by the name of Thecla A. Linderman and in the pleadings and summons she also appears to have been a defendant by the name of T. A. Linderman. No summons having been served on her as T. A. Linderman, the action, as is shown by the transcript, was dismissed as to T. A. Linderman and one' other named as defendant. Default was taken as to all defendants served with summons, including the defendant Thecla A. Linderman, and the cause proceeded to final decree. Appellant now in court and before *290us by virtue of ber appeal from tbe final order entered in tbe trial court is insisting that she is a necessary party defendant in tbe action, and that she, having been dismissed from court, is no longer in court, and the order from which she appeals is therefore without jurisdiction over her person and invalid. The effect of the order dismissing the action as to T. A. Linderman, as we view the record, was to eliminate from the proceedings an improper and unnecessary name given the defendant, and allow the action to proceed against her in her true name. She was duly served with summons by her true name, which gave the court jurisdiction over hex'. The proceeding taken by which the action was dismissed as to T. A. Linderman appears to us proper under the circumstances,.and wholly without prejudice to the party complaining. In any view as to the effect of the dismissal, the defendant now appealing was in court, having not only been legally served with summons, but, having appeared therein to move the court to set aside the appraisement, and for the purpose of objecting to the order of confirmation, she appeared generally, and gave to the court jurisdiction over her for all purposes of the case. Nelson v. Nebraska Loan & Trust Co., 62 Nebr., 549, axxd authorities there cited.
The defendant Theda A. Linderman was a proper and necessary party, and, she being in court, that was all that is required, and the ground of objection by which it is attempted to give her a dual character is too occult to entitle it to more extended consideration from a court whose docket is weighted do\vn with matters of a more substantial and materialistic nature.
The judgment of the trial court is
Affirmed.